TRACTOR SUPPLY COMPANY REPORTS RECORD FIRST QUARTER RESULTS ~ Earnings per Share Increased 129.2% to $0.55 vs. $0.24 ~ ~ Sales Increased 22.0% to $1.02 Billion ~ ~ Same-Store Sales Increased 11.5% ~ Brentwood, Tennessee, April25, 2012 – Tractor Supply Company (NASDAQ: TSCO), the largest retail farm and ranch store chain in the United States, today announced financial results for its first fiscal quarter ended March31, 2012. First Quarter Results Net sales increased 22.0% to $1.02 billion from $836.6 million in the prior year’s first quarter.Same-store sales increased 11.5% with broad-based strength across all major product categories and driven, in part, by early spring weather in 2012.Inflation, principally in consumable, usable and edible (C.U.E.) categories, also contributed to the same-store sales increase.In addition to these factors, total sales benefited from new store growth and the calendar shift related to the 53rd week in fiscal 2011, which resulted in the capturing of an additional week of spring sales in the first quarter of 2012. Each quarter of fiscal 2012 starts one week later than the same quarter of fiscal 2011 due to the Company’s 2011 fiscal year having 53 weeks versus the normal 52 weeks. Reported same-store sales for the first quarter of 2012 are based on the comparable thirteen-week periods ended March 31, 2012 and April 2, 2011.Adjusting for the week shift, same-store sales for the first quarter of 2011 increased 7.6%.Same-store sales for the four quarters and full year of 2011, adjusted for the week shift, are presented in the attached table of Selected Financial and Operating Information. Gross margin dollars increased 21.6% to $332.8 million from $273.6 million in the prior year’s first quarter.As a percent of sales, gross margin decreased slightly to 32.6% from 32.7% in the prior year.The decrease in gross margin as a percent of sales resulted primarily from warmer weather in January and February that necessitated markdowns to sell through winter seasonal merchandise, increased transportation costs and an increase in big ticket sales due to the early spring selling season.These decreases in gross margin were partially offset by favorable inventory shrink results. Selling, general and administrative expenses, including depreciation and amortization, improved to 26.3% of sales compared to 29.3% of sales in the prior year’s first quarter.The improvement as a percent of sales was primarily attributable to strong same-store sales growth, which enabled the Company to leverage store payroll and occupancy costs. Net income for the quarter was $40.3million, or $0.55 per diluted share, compared to net income of $18.3million, or $0.24 per diluted share, in the first quarter of the prior year. The Company opened 33 new stores and closed one store compared to 26 new store openings in the prior year’s first quarter. Jim Wright, Chairman and Chief Executive Officer, stated, “We are delighted to have reached another milestone, achieving record first quarter sales in excess of one billion dollars for the first time in Tractor Supply’s history.Customers responded favorably to our spring products and the continual enhancements we have been making to our merchandise assortments.Our proactive planning allowed us to capture the earlier spring selling season in Southern markets and we reacted quickly to capitalize on the early spring weather seen in March. We continue to evolve our assortments and the in-store experience to ensure we have the right product and marketing programs in place to keep customers highly engaged throughout the spring and summer selling seasons.” Company Outlook As reported in the Company’s business update issued on April 12, 2012, for the full-year 2012, the Company expects net sales to range between $4.61 billion and $4.68 billion, same-store sales to increase 4.0% to 5.5% compared to 2011 and net income to range between $260 million and $265 million, or $3.52 to $3.60 per diluted share. Mr. Wright concluded, “Our first quarter performance continues to demonstrate our improved agility and responsiveness.We will continue to build on the work we have accomplished in the areas of inventory management and merchandise allocation and regionalization, and believe we can continue to enhance consumer spend and attract new customers to the Tractor Supply brand.As we look to the remainder of what has started off as another exciting year for Tractor Supply Company, we are energized by the opportunities we see ahead and by our ability to capitalize on those opportunities.” Conference Call Information Tractor Supply Company will be hosting a conference call at 5:00 p.m. Eastern Time today to discuss the quarterly results.The call will be broadcast simultaneously over the Internet on the Company’s homepage at TractorSupply.com and can be accessed under the link “Investor Relations.”The webcast will be archived shortly after the conference call concludes and will be available through May 9, 2012. About Tractor Supply Company At March31, 2012, Tractor Supply Company operated 1,117 stores in 44 states. The Company’s stores are focused on supplying the lifestyle needs of recreational farmers and ranchers.The Company also serves the maintenance needs of those who enjoy the rural lifestyle, as well as tradesmen and small businesses.Stores are located in towns outlying major metropolitan markets and in rural communities.The Company offers the following comprehensive selection of merchandise: (1)equine, pet and small animal products, including items necessary for their health, care, growth and containment; (2)hardware, truck, towing and tool products; (3) seasonal products, including lawn and garden items, power equipment, gifts and toys;(4)maintenance products for agricultural and rural use; and (5)work/recreational clothing and footwear. Forward Looking Statements: As with any business, all phases of the Company’s operations are subject to influences outside its control.This information contains certain forward-looking statements, including statements regarding estimated results of operations in future periods.These forward-looking statements are subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and are subject to the finalization of the Company’s quarterly financial and accounting procedures, and may be affected by certain risks and uncertainties, any one, or a combination, of which could materially affect the results of the Company’s operations.These factors include, without limitation, general economic conditions affecting consumer spending, the timing and acceptance of new products in the stores, the mix of goods sold,purchase price volatility (including inflationary and deflationary pressures), the ability to increase sales at existing stores, the ability to manage growth and identify suitable locations, the ability to manage expenses, the availability of favorable credit sources, capital market conditions in general, failure to open new stores in the manner and number currently contemplated, the impact of new stores on our business, competition, weather conditions, the seasonal nature of our business, effective merchandising initiatives and marketing emphasis, the ability to retain vendors, reliance on foreign suppliers, the ability to attract, train and retain qualified employees, product liability and other claims, changes in federal, state or local regulations, potential judgments, fines, legal fees and other costs, breach of privacy, ongoing and potential future legal or regulatory proceedings, management of our information systems, failure to secure or develop and implement new technologies, the failure of customer-facing technology systems, business disruption including from the implementation of supply chain technologies, effective tax rate changes and results of examination by taxing authorities, the ability to maintain an effective system of internal control over financial reporting and changes in accounting standards, assumptions and estimates.Forward-looking statements made by or on behalf of the Company are based on knowledge of its business and the environment in which it operates, but because of the factors listed above, actual results could differ materially from those reflected by any forward-looking statements.Consequently, all of the forward-looking statements made are qualified by these cautionary statements and those contained in the Company’s Annual Report on Form 10-K and other filings with the Securities and Exchange Commission.There can be no assurance that the results or developments anticipated by the Company will be realized or, even if substantially realized, that they will have the expected consequences to or effects on the Company or its business and operations.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.The Company does not undertake any obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. (Financial tables to follow) Consolidated Statements of Income (Unaudited) (in thousands, except per share amounts) FIRST QUARTER ENDED March31, 2012 March26, 2011 % of % of Sales Sales Net sales $ % $ % Cost of merchandise sold Gross margin Selling, general and administrative expenses Depreciation and amortization Income from operations Interest expense, net Income before income taxes Income tax expense Net income $ % $ % Net income per share: Basic $ $ Diluted $ $ Weighted average shares outstanding (000’s): Basic Diluted Dividends declared per common share outstanding $ $ Consolidated Balance Sheets (Unaudited) (in thousands) March31, 2012 March26, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and Equipment Land Buildings and improvements Furniture, fixtures and equipment Computer software and hardware Construction in progress ­20,525 ­38,398 Accumulated depreciation and amortization (476,070­
